The following is the case as made out by the judge below:
The defendants were indicted for the murder of Silas Hairston (colored), husband of the defendant Minta. The body of the said Silas was discovered in the river on the sixth day after he was murdered. On the next day the coroner held an inquest over the body, and in the course of his investigation concerning the death called, swore and examined a number of witnesses, among whom was the defendant Minta, who on her examination disclaimed all knowledge of it. The house in which the deceased and Minta lived was about half a mile from the spot where the inquest was held. About three or four hours after her examination, a search of this house disclosed matters that seriously implicated Minta in the murder, and she was taken into custody at the house of a Mr. Adams under whose control as manager of the plantation she then was.
After she had been under restraint about an hour, she said that she wished "to tell about the murder of her husband." Mr. Adams requested one or two of the jurors to attend, and she was permitted to make a statement which contained material evidence of her         (487) guilt.
The State having proposed to give in evidence this confession, it was objected to on the ground that she had been sworn and examined on the inquest, and at the time of the statement was under arrest. The evidence was admitted and prisoner excepted.
Verdict, "Guilty." Rule for a new trial discharged. Judgment and appeal.
It does not appear that the confession was not voluntary. S. v. Cowan, 7 Ire., 239; S. v. Patrick, 3 Jon., 443; S. v. Fisher, 6 Jon., 478.
It is conceded that the examination of the accused if taken on oath is not admissible. S. v. Young, 1 Winst., 126; Roscoe, 55, 1 Gr. Ev., sec. 225; but this is not so where the person was examined as a witness against another, S. v. Broughton, 7 Ire., 96; 1 Gr. Ev., sec. 225, Roscoe, 45, 46, 55.
Here the confession was not upon oath; if her examination before the coroner was admitted, it does not appear to have been objected to. S. v.Fisher, supra, and cases cited.
No bill of exceptions has been filed on behalf of the prisoner, Ruben Wright, and, as we have not been able to discover any *Page 374 
error in the record as to him, it must be so certified to the Superior Court for the county of Stokes.
On the bill of exceptions of the other prisoner, Minta Hairston, the only ground upon which a new trial was moved for, was that her confessions were improperly admitted in evidence against her. It is contended on her behalf that her confessions were not voluntary, because she had been previously examined on oath, and was under arrest (488) at the time when she made them. In reply to this, it is said by the counsel who appears for the State that, in her examination before the coroner, she not only said nothing to criminate herself, but disclaimed all knowledge of the transaction and her statement afterwards appears to have been entirely free and voluntary. They are certainly to be taken as such, unless her being under arrest has made them otherwise. That it has not appears from many authorities. Among other cases, see S. v.Jefferson, 6 Ire., 305; S. v. Gregory, 5 Jon., 315; S. v. Scates, ibid., 420; S. v. Fisher, 6 Jon., 478. See, also, S. v. Young, 1 Wins., 126, and the authorities there referred to.
It must be certified that we find no error in the record as to this prisoner also.
PER CURIAM.                                   No error.